Citation Nr: 0715981	
Decision Date: 05/30/07    Archive Date: 06/11/07	

DOCKET NO.  05-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, and a November 2005 decision by the VARO in 
Phoenix, Arizona.

At the time of the aforementioned rating decision in November 
2005, the RO granted service connection for chronic tinnitus.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  


FINDINGS OF FACT

1.  Chronic hearing loss in the left ear is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

2.  Chronic hearing loss in the right ear is not shown to 
have been present in service, or for many years thereafter, 
nor is there evidence of hearing loss disability in the right 
ear in service, or at any time thereafter.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes: his multiple 
contentions; service medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is 
contended that the veteran's current hearing loss is the 
result of acoustic trauma during his period of active 
military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385 (2006).

In the case at hand, service medical records fail to document 
the presence of chronic defective hearing.  At the time of 
the veteran's service separation examination in March 1976, 
his hearing was entirely within normal limits, and no 
pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the 
presence of chronic hearing loss is revealed by a VA 
audiometric examination dated in May 2005, almost 30 years 
following the veteran's discharge from service, at which time 
pure tone air conduction threshold levels, in decibels, were 
as follows.



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
30
25
30
LEFT
25
25
30
30
45

The pure tone average in the veteran's right ear was 28 
decibels, while the pure tone average in his left ear was 33 
decibels.  Speech recognition ability was 100 percent in the 
veteran's right ear, and 96 percent in the left ear.  

Noted at the time of examination was that the veteran's 
claims folder was available, and had been reviewed.  Further 
noted was that, at the time of a previous VA audiometric 
examination in May 2005, the veteran had displayed nonorganic 
behavior.  As a result, the veteran had been recalled and 
retested.  According to the examining audiologist, while 
current results might still be elevated, they were the best 
estimates of the veteran's hearing which could be obtained.  
Those results were consistent with hearing within normal 
limits for rating purposes in the right ear, and a high 
frequency sensorineural hearing loss in the left ear.  Based 
on a review of the veteran's claims folder, it was the 
opinion of the examining audiologist that the veteran 
exhibited normal hearing at discharge.  Accordingly, it was 
"not likely" that the veteran's hearing loss had been 
incurred in service.  

As noted above, the veteran does not currently exhibit 
hearing loss disability in his right ear as per pertinent VA 
law and regulation.  See 38 C.F.R. § 3.385 (2006).  Nor is 
there any evidence that the veteran's current left ear 
hearing loss is in any way the result of noise exposure 
during his period of active service.  Under the 
circumstances, service connection for bilateral hearing loss 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)] redefined VA's duty to assist a 
veteran in the development of his claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of September 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




ORDER

Service connection for bilateral hearing loss is denied.



	                        
________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


